DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 11/06/2020.
Claims 1-3, 6-10, 12, 14, 16 and 20 have been amended.
Claim 13 has been cancelled.
Claims 1-12, 13-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In Claims:
Claims 1-12 remain same as submitted.
Claim 13 remain cancelled.
Claims 14-19 remain same as submitted.
20. (Currently Amended) The fault detection circuit defined in claim 19, further comprising:
	an input coupled to the fault detector and configured to provide a signal indicative of any fault in the signal processor; and 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	As per claim 1, the examiner found no prior arts that teach or fairly suggest, either alone or in combination, each and every limitations of the claim when the claim is taken into the consideration as a whole.  In particular, no prior arts teach “the fault detection circuitry having a timing synchronization circuit configured to identify a signal processing pausing period between first and second time periods; and a selection circuit configured to receive the image data at a first input of the selection circuit and configured to receive the test data at a second input of the selection circuit, wherein the selection circuitry is configured to pass the image data to the signal processing circuitry during the first and second time periods and is configured to pass the test data to the signal processing circuitry during the signal processing pausing period.”
	As per claim 10, the examiner found no prior arts that teach or fairly suggest, either alone or in combination, each and every limitations of the claim when the claim is taken into the consideration as a whole.  In particular, no prior arts teach “the error detection circuitry comprising a fault detector configured to compare first output test data from the first signal processing circuit with second output test data from the second signal processing circuit to determine whether a fault exists in at least one of the first or second signal processing circuits.”


	Claims 2-9, 11, 12, 14-16, 18-20 depend either directly or indirectly on claim 1, 10 or 17 and are allowable as a result.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        May 8, 2021